17-13381-scc      Doc 1058         Filed 11/29/18 Entered 11/29/18 17:36:23                     Main Document
                                                 Pg 1 of 2


        PAUL, WEISS, RIFKIND, WHARTON &
        GARRISON LLP
        1285 Avenue of the Americas
        New York, New York 10019
        Tel: 212-373-3000
        Fax: 212-757-3990
        Paul M. Basta
        Lewis R. Clayton
        Jacob A. Adlerstein
        Claudia R. Tobler

    Counsel for the Reorganized Debtor


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    ----------------------------------------------------------------x
    In re:                                                           :      Chapter 11
                                                                     :
    CM WIND DOWN TOPCO INC.,                                         :      Case No. 17-13381 (SCC)
                                                                     :
                      Reorganized Debtor.        1                   :
                                                                     :
    ----------------------------------------------------------------x
                            NOTICE OF ADJOURNMENT OF HEARING

             PLEASE TAKE NOTICE that the hearing on the Motion of the Reorganized

    Debtor to (I) Enjoin Plaintiffs from Continuing to Prosecute a Complaint in Violation of

    the Plan Discharge Injunction and (II) Hold Plaintiffs in Contempt for Violation of the

    Plan Discharge Injunction [ECF No. 1030] (the “Motion”), previously scheduled to be

    heard on December 4, 2018 at 2:00 p.m. (prevailing Eastern Time), has been adjourned

    to December 12, 2018 at 2:00 p.m. (prevailing Eastern Time) before the Honorable

    Shelley C. Chapman at the United States Bankruptcy Court for the Southern District of

    New York, One Bowling Green, Room 623, New York, New York 10004.



    1
         The last four digits of the Reorganized Debtor’s tax identification number are 9663. The location of the
         Reorganized Debtor’s service address is: 3280 Peachtree Road, N.W., Suite 2200, Atlanta, Georgia
         30305.
17-13381-scc    Doc 1058    Filed 11/29/18 Entered 11/29/18 17:36:23          Main Document
                                          Pg 2 of 2


             PLEASE TAKE FURTHER NOTICE that the deadline for filing a reply to the

    Plaintiffs’ Objections to Motion of the Reorganized Debtor to (I) Enjoin Plaintiffs from

    Continuing to Prosecute a Complaint in Violation of the Plan Discharge Injunction and

    (II) Hold Plaintiffs in Contempt for Violation of the Plan Discharge Injunction

    [ECF No. 1056] is extended to December 4, 2018 at 4:00 p.m. (prevailing Eastern

    Time).

             PLEASE TAKE FURTHER NOTICE that the hearing on the motion shall

    proceed as scheduled on December 12, 2018 at 2:00 p.m. (prevailing Eastern Time)

    before the Honorable Shelley C. Chapman at the United States Bankruptcy Court for the

    Southern District of New York, One Bowling Green, Room 623, New York, New York

    10004.

     Dated: November 29, 2018          PAUL, WEISS, RIFKIND, WHARTON
            New York, New York         & GARRISON LLP


                                       /s/ Paul M. Basta
                                       Paul M. Basta
                                       Lewis R. Clayton
                                       Jacob A. Adlerstein
                                       Claudia R. Tobler

                                       1285 Avenue of the Americas
                                       New York, New York 10019
                                       Telephone: (212) 373-3000
                                       Facsimile: (212) 757-3990
                                       pbasta@paulweiss.com
                                       lclayton@paulweiss.com
                                       jadlerstein@paulweiss.com
                                       ctobler@paulweiss.com

                                       Counsel for the Reorganized Debtor
